Case 3:19-cv-00839 Document 1-2 Filed 08/01/19 Page 1of10 Page ID #87

IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT

| | 3

JOSEPH OSBORN and DONALD JUL ho 2017 Se

OS BORN CLERK OF CIRCLIT COURT née
Plaintiffs, THIRD AJONCIAL CleCLir

MADMSOM COMINTY, ILLPACHS
¥,

NO. 17-MR-167
CITY OF COLLINSVILLE, DANIEL
DAVIS, KELLY SULLIVAN and CODE
HEARING DEPARTMENT OF THE
CITY OF COLLINSVILLE

Defendants.

Semme “emmeSSemmee “Smee Sma See” amare” Stace eet See Tine

CITY OF COLLINSVILLE
Counter Plaintiff,

Vi

JOSEPH OSBORN,

DONALD OSBRON, and

OSBORN HOMES, INC.
Counter Defendants.

COUNTERCLAIM OF CITY OF COLLINSVILLE

Comes Now City of Collinsville, Defendant/Counter Plaintiff, by and through the

Ne eee ee ee ee

undersigned counsel, B. Marshall Hilmes, and for its Counterclaim against Joseph Osbom,
Donald Osbom, and Osborn Homes, Inc., states as follows:
FACTS COMMON TO ALL COUNTS
i. At all times alleged herein, Joseph Osborn and Don Osborn owned and continues
to own certain real estate situated in Madison County, Illinois, and platted Autumn Ridge, Lots
23 and 25 and Outlot A of the 17th addition to Anderson Acres, Collinsville, [Mlinois {the

"Property".

Page | of 10 17-MR-167
Case 3:19-cv-00839 Document 1-2 Filed 08/01/19 Page 2of10 Page ID #88

2, In December of 2015 building permits were issued to Donald Osborm and Osborn
Homes Inc, by Robert Bohnenstichl, Collinsville's former building inspector and Donald
Osbom's father in law.

3, Between October 26, 2016 and November 16, 2016, Defendants graded, removed
trees, and/or cleared property without a grading permit using an excavator and pan scraper for
the purpose of clearing, cutting, and filling, on Outlot A of the Property; in violation of Section
16.16.270 of the City of Collinsville’s Code of Ordinances.

4. The grading and clearing violation was observed by Daniel Davis, Chief Building
Official, and Troy Turner, Collinsville City Engineer.

5. The grading and clearing consists of extensive changes including an access road
cut up the property and a flat area recently created midway up the hill.

6. The excavation involves more than four (4) cubic yards dirt or material and
therefore requires a major grading permit, in violation of Sec. 18.04.040 (A) of the City of
Collinsville’s Code of Ordinances,

7. Building elevations are contrary to Development in Special Flood Hazard Area
requirements, in violation of Sec. 15.40.050 of the City of Collinsville's Code of Ordinances.

§. Sediment was observed coming from the property and polluting a stream from
October 26, 2016 to November 16, 2016, in violation of Sec, 8.12.010 (c) of the City of
Collinsville’s Code of Ordinances and in violation of 33 U.S.C, Sec, 1251 the Clean Water Act.

9. A previously unknown large culvert was placed on sile, without permit, in
violation of 70 ILCS 605/2-12.

10. The City of Collinsville, as a Municipal Corporation, exercises drainage powers

and is empowered by law to exercise drainage functions and maintains the City’s storm sewer
Case 3:19-cv-00839 Document 1-2 Filed 08/01/19 Page 30f10 Page ID #89

system.

11. Stop Work Order were issued and are attached as Exhibits.

12, Notice of Violations were issued and are attached as Exhibits.

13. Corrective Actionm/Abatement Orders were issued and are attached as Exhibits.

I4. Lot 23 and Lot 25 of the property have foundations with the lowest floor
(including basement) below acceptable Flood Protection Elevation (FPE) requirements, in
violation of Sec. 15.40.070.B.1.b of the City of Collinsville’s Code of Ordinances.

15. Rubble was dumped on lols near the creek on the property after the stop work
order was issued.

PROCEDURAL HISTORY AND SUBJECT MATTER JURISDICTION

L6. A hearing date was set for April 19, 2017 regarding the violations in Municipal
Court. A motion by Plaintiff to dismiss the municipal court adjudication was made on April 14,
2017. This counter complaint is another method to enforce the provisions of its code and the
Collinsville Code Enforcement hearing process is not exclusive pursuant to 65 ILCS 5/11-31.1-3.

1. Subsequent to the April 19, 2017 hearing date, before the Collinsville Code
Enforcement Hearing Depariment, being set a violation of the Illinois Drainage Code was

; identified for enforcement, Count 4.
18. The Illinois Drainage Code, 70 ILCS -605/1-4, creates exclusive jurisdiction of

circuit courts over drainage districts.
19, The Collinsville Code Enforcement Department denied the motion to dismiss and
conducted a hearing with Kelly Sullivan as Hearing Officer presiding on April 19, 2017. The
record of the proceeding is included in the answer and incorporated in this counterclaim and

numbered 1-234 with affidavit,

Page 3 of 10 17-MR-167
Case 3:19-cv-00839 Document1-2 Filed 08/01/19 Page 4o0f10 Page ID #90

COUNT |
GRADING WITHOUT A GRADING PERMIT

20. , Plaintiff incorporates by reference the allegations contained in paragraphs |
through 33 above as though fully set forth at length.

21, From April 20, 2017 to present Joseph Osborn, Donald Osborn, and Osborn
Homes Inc. were previously grading, conducting tree removal, and/or clearing of property at “the
Property” and the volume was over 4 cubic yards, without a grading permit; in violation of
Section 16.16.270 of the City of Collinsville's Code of Ordinances.

22. The Property was not returned to its original condition and no grading permits
were applied for or obtained,

Wherefore, Plaintiff prays for judgment in favor of Plaintiff and against Defendants, joint
and severally, ordering the Defendants:

__ A. To Comply with the Collinsville Municipal Code pertaining to grading permits,

B, Fines in the amount of $750 per day:

C. Any further relief deemed appropriate by this Court.

COUNT IH
STORM-WATER DISCHARGE NUISANCE

23. Plaintiff incorporates by reference the allegations contained in paragraphs |!
through 22 above as though fully set forth at length.

24. Between October 26, 2016 and April 19, 2017, Defendants, Joseph Osborn,
Donald Osborn, and Osborn Homes Inc. were grading, conducting tree removal, and/or clearing

of property at the Property and the site was not protected by silt fence or other storm water
Case 3:19-cv-00839 Document 1-2 Filed 08/01/19 Page 5of10 Page ID #91

pollution prevention measures causing sediment to be transported into the creek on the Property,
in violation of section 812.010 (c), Contaminate Water Source, of the Collinsville Municipal

Code,

25. The Property was nol returned to its original condition and no grading permits

were applied for or obtained,

Wherefore, Plaintiff prays for judgment in favor of Plaintiff and against Defendants,

joint and severally, ordering the Defendants:

A. Ta Comply with the Collinsville Municipal Code pertaining to contaminating water
source, Sec. 8.12.01 0(c).

B. Fines in the amount of $750 per day;

C, Any further relief deemed appropriate by this Coun.

COUNT Il
INTERFERENCE WITH THE NATURAL FLOW OF DRAINAGE

26. ‘Plaintiff incorporates by reference the allegations contained in paragraphs |
through 25 above as though fully set forth at length.

27, On or about November 16, 2016, Defendants willfully and intentionally interfered
with ditches and/or natural drains which cross their land in such manner that such ditches or
natural drains shall fill or become obstructed with any matter which shall materially impede or
interfere with the flow of water.

A large culvert was placed by the defendants and remained in a creek on the Property
without approval of the City and without a hydraulic study to determine its impact on upstream

neighbors, in violation of 70 [LCS 605/2-12.

Wherefore, Plaintiff prays for judgment in favor of Plaintiff and against Defendants, joint
Page 5 of 10 17-MR-167
Case 3:19-cv-00839 Document 1-2 Filed 08/01/19 Page 6of10 Page ID #92

and severally, ordering the Defendants:

A. To Comply with the State Law, 70 ILCS 605/2-12 pertaining to the natural flow of
water drainage:

B. Fines in the amount allowed by statute;

C. Any further relief deemed appropriate by this Court.

COUNT IV
[INJUNCTION AND OTHER INCIDENTAL RELIEF

28. Plaintiff moves the court pursuant to Section 11-]02 of the Code of Civil
Procedure to issue an injunction ordering Defendants, Joseph Osborn, Donald Osbom, and
Osbom Homes Inc., to correct the violations described herein. In support hereof, Plaintiff
incorporates by reference the allegations contained in paragraphs | through 43 above as though
fully set forth at length and states as follows:

29. This is an action by a Municipality, City of Collinsville to order Defendants,
Joseph Osborn, Donald Osborn, and Osborn Homes Inc., to cease construction, clear rubble from
lots near creck, remove culvert and restore creek to natural state or approved modification, grade
according to engineering standards pursuant to’ major grading permit process, build at
appropriate flood protection elevation, perform and submit satisfactory soil tests for building
pads, and implement proper sediment and erosion control and provide an adequate storm water
pollution prevention plan on property commonly known as Lot 25, Lot 23, 319 Outlot A Autumn
Ridge, 17" addition to Anderson Acres in Collinsville, Illinois (“The Property”).

40. ‘The existing conditions were created:

a. Without the methods, procedures, and protections of a major grading permit
application process.

b. In violation of 70 ILCS 6005/1 -4.
Case 3:19-cv-00839 Document 1-2 Filed 08/01/19 Page 7of10 Page ID #93

d.

In viclation of Collinsville’s right as specified in Title 8: right to preserve,
protect, and promote the public health, safety, and welfare; to conform to the
master plan of the City of Collinsville.

In violation of the herein cited City of Collinsville Ordinances.

31. Unless Defendants are ordered to remove the existing condition and cease building

or build differenily, Plaintiff will suffer immediate and irreparable harm for which there

is no adequate remedy at law, for one or more of the following reasons:

Collinsville’s public health, safety, quality of life, comfort; and general

welfare will not be preserved, protected, or promoted.

-Collinsville’s master plan will not be conformed to.

The lack of orderly layout and use of land will fail to ensure a pleasant living
environment.

No preservation or protection of property values throughout the City.

Unable to enforce special provisions for buildings being built in known
flooding areas and Special Flood Hazard Areas to allow the City and its
residents to be able to participate in the National Flood Insurance Program, to
protect new buildings and major improvements to buildings from flood
damage, and to protect human life and health from the hazards of flooding.
The value of land, improvements, and dwellings and other buildings
throughout the City will not be conserved and decrease.

No protection against injury or damage caused by flooding, storm water
runoff, erosion, and sedimentation, and other hazards.

No assurance buildings are built on suitable soil to support foundation and

Page 7of 10 17-MR-167
Case 3:19-cv-00839 Document 1-2 Filed 08/01/19 Page 8o0f10 Page ID #94

footings.

WHEREFORE, Plaintiff prays that the Court:

A. Enter a preliminary injunction pursuant to 735 ILCS S/11-102 enjoining and
restraining Joseph Osborm and Donald Osborn; Defendants, and officers, agents, and employees
of Defendants from circumventing the stop work order; contaminating water source; digging up,
hauling away and removing dirt and earth from said property without a major grading permit;
building without soil tests; building contrary to special flood hazard area requirements; impeding
the flow of water through a mutual drainage way; burying objects under the surface; operating
without engineering improvement — and/or building without further City approval; pending
final determination of this cause and until the further order of this Court.

B. Grant the preliminary injunction immediately and without bond.

ci. Upon final hearing and determination of this cause, grant a permanent injunction
enjoining and restraining Defendants from circumventing the stop work order; contaminating a
water source; digging up, hauling away and removing dirt and earth from said property without a
major grading permit, building without soil tests; building contrary to special flood hazard area
requirements, burying objects under the surface; impeding the flow of water through a mutual
drainage way; and/or building arsscuvaiiip without further City approval.

D. Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may deem equitable and proper.

Suprem rt Rule 472 D ures:
a, Prosecuting Entity: City of Collinsville.

b. Name of the defendants and address: Joseph Osborn, Donald Osborn, and
Case 3:19-cv-00839 Document1-2 Filed 08/01/19 Page 9of10 Page ID #95

Osborn homes Inc, Address 300 Regency Centre Collinsville, IL 62234,

¢. Defendants are not required to appear in court unless notified with the date time

and place of appearance.

d. Defendants can plead guilty in writing and pay a maximum $750 fine for each
day for each count to avoid an appearance, for counts 1 to 3.

e. Defendants may demand a jury trial by filing a jury demand and paying a jury
demand fee when entering appearances, pleas, answers to the charge, or other responsive
pleadings.

f. A default judgment may be entered in the event a defendant fails to appear in

court or answer the charge made on a date set for the defendant's court appearance or any
date to which the case is continued, Any default judgment would be for $61,500 for each

count, as of July 10,2017.

g. An arrest warrant may issue if the defendants fail to appear at any hearing after

notification.

 

B. Marshall Hilmes, 16288245
301 North Main Street
Caseyville, [linois 62232

618- 225-1875

618-589-2750 fax
collinsvilleattorney@jgmail.com

CERTIFICATE OF SERVICE
B. Marshall Hilmes, counsel for Defendant, certifies that on July 13, 2017, a copy of the

attached Counterclaim was served upon each person listed below by the method indicated.
Page 9of 10 17-MR-167
Case 3:19-cv-00839 Document1-2 Filed 08/01/19 Page 10o0f10 Page ID #96

David Antognoli, Attorney for Joseph Osborn and Donald Osbom
David Antognoli

E-mail Transmission: david(@iighalaw.com

Steve Giacoletlo, one of the attomeys for City of Collinsville

Sgiacoelcloitscelawoflice.com

Ms. Kelly Sullivan

Hearing Officer for City of Collinsville
10326 Lincoln Trail

Fairview Heights, IL 62208
email

IM«za

B. Marshall Hilmes
